DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 14 now claims “wherein the core is composed primarily of a rubber material including none of a metal salt in which at least one bonding site is a fatty acid of 9 or more carbon atoms” (emphasis added).  Applicant states that support for this limitation is found in Table 1 of the Examples (see Remarks, received 4/15/22, page 6, and applicant’s spec, page 28 for Table 1).  There is nothing inherently wrong with claiming a negative limitation.  However, MPEP 2173.05(i) specifically states that “any negative limitation must have basis in the original disclosure”.  It goes on to state “The mere absence of a positive recitation is not the basis for an exclusion” (emphasis).  However, in this specific case, this is exactly what applicant has done.  Applicant tries to support the limitation of claim 14 by citing to Table 1 and a lack of a metal salt with 9 or more carbon atoms used within ingredients of that Table.  This is not adequate support for a negative limitation under MPEP 2173.05(i). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (US Pub. No. 2017/0368419 A1) in view of Watanabe et al. (herein “Watanabe”; US Pub. No. 2008/0305890 A1).
Regarding claim 1, Nakajima discloses a multi-piece solid golf ball comprising a core, an envelope layer, an intermediate layer and a cover (par. [0066]; noting a core, envelope layer, intermediate layer and outer cover), the core being formed of a rubber composition as one or more layer (pars. [0057] and [0066]; noting a single layer), the envelope layer being formed of a resin material as one or more layer and the intermediate layer and the cover each being formed of a resin material as a single layer (pars. [0066]-[0069]; noting they can all be resin), wherein the core has a diameter of from 35.1 to 41.3 mm (Table 4, Working Example 9 and par. [0075]; noting 38.55 mm); the ratio (core diameter)/(ball diameter) has a value of at least 0.825 (pars. [0075], [0092], and [0094]; noting based on the intermediate and cover layer thickness, the total ball diameter would be 42.65 mm, to yield a ratio of 0.904; see NPL Examiner’s Calc); the core has a hardness profile in which, letting Cc be the Shore C hardness at a center of the core, Cm be the Shore C hardness at a midpoint M between the core center and a surface of the core, Cm-2, Cm-4 and Cm-6 be the respective Shore C hardnesses at positions 2 mm, 4 mm and 6 mm inward from the midpoint M, Cm+2, Cm+4 and Cm+6 be the respective Shore C hardnesses at positions 2 mm, 4 mm and 6 mm outward from the midpoint M and Cs be the Shore C hardness at the core surface and defining the surface areas A to F as follows surface area A: ½*2*(Cm-4 - Crn-6); surface area B: ½*2*(Cm-2 – Cm-4); surface area C: ½*2*(Cm - Cm-2); surface area D: ½*2*(Cm+2 – Cm); surface area E: ½*2*(Cm+4 – Cm+2); surface area F: ½*2*(Cm+6 – C+4), (surface area E + surface area F) - (surface area A + surface area B) has a value of 2.0 of more (see NPL Examiner’s Calc for exact values based on the Working Example 9 in Fig. 4 and Table 4; the value being 6; the Examiner also noting that Shore C = JIS-C; see Isogawa et al., US Pub. No. 2002/0045494 A1, par. [0021] as evidence), wherein the hardness Cm is from 60 to 67 (Tables 3- 4, noting this would be obvious given a 51.9% low value of slightly below 56.3 for Working Example 13 and a 51.9% high value of slightly below 74.7 for Working Example 3, making obvious a range of roughly 56 to 74), the hardness Cc is from 50 to 60 (Tables 3-4, noting this would be obvious given a low value of 47.7 for Working Example 11 and a high value of 64 for Working Example 3, making obvious a range of 47.7 to 64) and the hardness Cs is from 80 to 87 (Tables 3-4, noting this would be obvious given a low value of 77.0 for Working Example 12 and a high value of 90.7 for Working Example 1, making obvious a range of 77.0 to 90.7).  It is noted that Nakajima does not specifically disclose that the center hardness of the core, surface hardness of the core, surface hardness of the sphere obtained by encasing the core with the envelope layer (envelope layer-encased sphere), surface hardness of the sphere obtained by encasing the envelope laver-encased sphere with the intermediate layer (intermediate layer – encased sphere) and surface hardness of the ball have Shore C hardness relationships therebetween which satisfy conditions (1) to (3) below: (1) core surface hardness < surface hardness of envelope layer-encased sphere < surface hardness of intermediate layer-encased sphere > ball surface hardness, (2) (surface hardness of envelope layer-encased sphere) - (center hardness of core) = 28, and (3) (surface hardness of intermediate layer-encased sphere) - (center hardness of core) = 39; and the envelope layer, intermediate layer and cover have respective thicknesses which satisfy condition (4) below: (4) cover thickness < intermediate layer thickness < envelope layer thickness.  However, Nakajima discloses the ability to use the core in a four piece golf ball (par. [0066]).  In addition, Watanabe discloses a four piece golf ball wherein the center hardness of the core, surface hardness of the core, surface hardness of the sphere obtained by encasing the core with the envelope layer (envelope layer-encased sphere), surface hardness of the sphere obtained by encasing the envelope laver-encased sphere with the intermediate layer (intermediate layer – encased sphere) and surface hardness of the ball have Shore C hardness relationships therebetween which satisfy conditions (1) to (3) below: (1) core surface hardness < surface hardness of envelope layer-encased sphere < surface hardness of intermediate layer-encased sphere > ball surface hardness (par. [0126] and Table 5, Example 1; noting 85 Shore JIS-C for the core surface, 86 JIS-C for the envelope surface, 97 JIS-C for the intermediate surface, and 92 JIS-C for the ball surface), (2) (surface hardness of envelope layer-encased sphere) - (center hardness of core) > 28 (Table 5, Example 1 and par. [0022], noting the center hardness can be as low as 50 JIS-C, so 86-50 = 36 JIS-C or Shore C), and (3) (surface hardness of intermediate layer-encased sphere) - (center hardness of core) = 39 (Table 5, Example 1 and par. [0022]; noting the center hardness can be as low as 50 JIS-C, so 97-50 = 47 JIS-C or Shore C); and the envelope layer, intermediate layer and cover have respective thicknesses which satisfy condition (4) below: (4) cover thickness < intermediate layer thickness < envelope layer thickness (par. [0125]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Nakajima to use the above outer envelope, intermediate, and cover structure and relationships as taught and suggested by Watanabe because doing so would be use of a known technique (using known values and relationships in the outer three layers of a four piece golf ball) to improve a similar product (a four piece golf ball) in the same way (using known values and relationships in the outer three layers of a four piece golf ball, the values and relationships to provide good flight performance, controllability, durability and feel – see Watanabe: pars. [0022], [0124], [0128]-[0129]).
Regarding claim 2, the combined Nakajima and Watanabe disclose that the surface areas A to F in the core hardness profile satisfy the condition (surface area D + surface area E + surface area F) - (surface area A + surface area B+ surface area C) > 1.0 (Nakajima: Fig. 4, Working Example 9 and Table 4; see the NPL Examiner’s Calc for the exact value of 7.5).
Regarding claim 3, the combined Nakajima and Watanabe disclose that surface areas A to F in the core hardness profile satisfy the condition (surface area E + surface area F) - (surface area A + surface area B + surface area C) > 0 (Nakajima: Fig. 4, Working Example 9 and Table 4; see the NPL Examiner’s Calc for the exact value of 5).
Regarding claim 4, the combined Nakajima and Watanabe disclose that surface areas A to F in the core hardness profile satisfy the conditions surface area D < surface area E < surface area F (Nakajima: Fig. 4, Working Example 9 and Table 4; see the NPL Examiner’s Calc for the exact values of 2.5 < 3.5 < 4), and surface area A < surface area C (Nakajima: Fig. 4, Working Example 9 and Table 4; see the NPL Examiner’s Calc for the exact values of 0.5 < 1).
Regarding claim 5, the combined Nakajima and Watanabe disclose that the difference between the core surface hardness and the core center hardness, expressed as Cs - Co, is 20 or more (Nakajima: Fig. 4, Working Example 9 and Table 4, noting 78.2 – 48.8 = 29.4).
Regarding claim 7, the combined Nakajima and Watanabe disclose that the core has a deflection when compressed under a final load of 1,275 N (130 kgf) from an initial load of 98 N (10 kgf) of at least 3.9 mm (Nakajima: Fig. 4, Working Example 9 and Table 4; noting 4.42; see par. [0097] for deflection test type) and the ball has a deflection when compressed under a final load of 1.275 N (130 kgf) from an initial load of 98 N (10 kgf) of at least 2.8 mm (Nakajima: Fig. 4, Working Example 9 and Table 4; noting 3.39; see par. [0097] for deflection test type).
Regarding claim 8, the combined Nakajima and Watanabe disclose that the value of (surface hardness of envelope layer-encased sphere) - (center hardness of core) in formula (2) is at least 30 (Watanabe: Table 5, Example 1 and par. [0022], noting the center hardness can be as low as 50 JIS-C, so 86-50 = 36 JIS-C or Shore C).
Regarding claim 9, the combined Nakajima and Watanabe disclose that the value of (surface hardness of intermediate layer-encased sphere) - (center hardness of core) in formula (3) in at least 41 (Watanabe: Table 5, Example 1 and par. [0022]; noting the center hardness can be as low as 50 JIS-C, so 97-50 = 47 JIS-C or Shore C).
Regarding claim 10, the combined Nakajima and Watanabe disclose that the core is formed as a single layer (Nakajima: par. [0066]; noting it may be a single layer).
Regarding claim 12, the combined Nakajima and Watanabe disclose that the core is composed primarily of a rubber material including two different kinds of polybutadienes (Nakajima: pars. [0036] and [0041]; noting a base rubber in the form of polybutadiene in combination with “other polybutadienes”).
Regarding claim 13, the combined Nakajima and Watanabe disclose that the core is composed primarily of a rubber material including zinc acrylate in an amount of from 26.1 to 40 parts by weight per 100 parts by weight of a base rubber (Nakajima: par. [0042]; noting 10 to 60 parts makes obvious the claimed range).
Regarding claim 14, the combined Nakajima and Watanabe disclose that the core is composed primarily of a rubber material including none of a metal salt in which at least one bonding site is a fatty acid of 9 or more carbon atoms (Nakajima: Table 1, Comparative Examples 1 or 3; noting no C ingredient as per par. [0045]; also noting it is a non-preferred embodiment, but still making obvious the limitation).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (US Pub. No. 2017/0368419 A1) in view of Watanabe et al. (herein “Watanabe”; US Pub. No. 2008/0305890 A1) and in further view of Iwami (US Pat. No. 6,454,667 B1).
Regarding claim 11, the combined Nakajima and Watanabe disclose that a coating layer is formed on a surface of the cover and the coating layer and the cover have respective material hardnesses (Nakajima: pars. [0066] and [0070]; noting a paint layer with some hardness is inherent). It is noted that the combined Nakajima and Watanabe do not specifically disclose such that the value obtained by subtracting the material hardness of the coating layer from the material hardness of the cover is, on the Shore C hardness scale, at least -20 and not more than 25.  However, Iwami makes it obvious that the paint layer hardness should be close to the cover hardness value (col. 1, line 63 to col. 2, line 1).  In addition, regarding the exact values (i.e. difference), it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In addition, to support the Examiner’s assertion that difference in hardness between the paint and cover is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Iwami which specifically states that difference in hardness is a result-effective variable used to optimize paint durability (see col. 1, line 63 to col 2, line 1).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Nakajima and Watanabe to use a paint layer as close to the cover hardness as taught by Iwami because doing so would be use of a known technique (using a paint layer hardness close to the cover hardness) to improve a similar product (a golf ball with a paint layer) in the same way (using a paint layer hardness close to the cover hardness to reduce paint fatigue and damage).  In addition, it would have been obvious to one of ordinary skill in the art that the exact difference in hardness could be found through routine experimentation in order to optimize the paint durability. 


Response to Arguments
Applicant's arguments filed 4/15/22 have been fully considered but they are not persuasive.
Applicant argues that the primary reference Nakajima does not disclose or make obvious the claimed ranges for Cm, Cc, and Cs.  Respectfully, the Examiner disagrees.  While Nakajima does not specifically disclose the range of values in a single paragraph, the ranges are still obvious given Tables 3-4.  Restated, looking at the high and low values within Tables 3-4 of Nakajima would give one of ordinary skill a working range of values that would be obvious and predictable (see MPEP 2144.05(I); noting applicant argues that “there is no example [in Working Examples 1 to 14] having the core hardness profile satisfying all of the above three points’; but noting this would be an anticipation rejection; emphasis added).  The Examiner also notes that values used at the 51.9% location would be close in value to the Cm values; albeit slightly higher based on their relative position (i.e. 51.9% as compared to 50% being the exact Cm location).  In addition, the secondary reference Watanabe specifically discloses overlapping values for the Cc and Cs ranges as now claimed (par. [0022]).  Watanabe does not specifically disclose a range of values for Cm, but does state that the hardness values between the core and surface are essentially result effective variables that can be found through routine experimentation to optimize the spin rate-lowering effect (par. [0024]).  As such, assuming arguendo that Nakajima does not make obvious the claimed ranges, Watanabe clearly makes obvious the ranges for Cc and Cs.  In addition, Watanabe makes obvious that the range of values for Cm can be found through routine experimentation in order to optimize the spin-rate lowering effect.
Applicant then argues the equation “surface area E < surface area F”.  Without getting into applicant’s calculations, the Examiner respectfully submits that using values that “almost correspond” to a position within the core will create issues in the calculation.  This is specific reason why the Examiner uses the NPL Excel sheet to establish values as close as possible to the exact position.  Restated, the values used by applicant are inexact.  Furthermore, the Examiner has checked the values used on the NPL against Fig. 4, Example 9, and continues to believe those values are an accurate reflection. 
Finally, with regards to claim 14, the applicant’s alleged basis for support is the epitome of a lack of support under MPEP 2173.05(i).  





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
5/2/22


/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711